

Exhibit 10.1
English Summary of


Framework Purchase Agreement




Party A: Jinzhou Wonder Alternative Energy Vehicle Technology Co., Ltd.


Party B: Jinzhou Wonder Motor Co., Ltd.


Party C: Wang, Tianli (Witness)


Whereas, Party A and Party B are related parties; Party C is an independent
third party, a professor at the Automobile Engineer School at the Liaoning
Industry University and has 30 years of experience in teaching, research and
development in automobile industry; this agreement is negotiated and confirm by
Party C in accordance with the business principal of fairness.


The parties reach the framework purchase agreement (the “Agreement”) as follows:


I.  
Subject Matter of this Agreement

 
Party B will provide the following products per Party A’s request (details will
be set forth in the Party A’s purchase orders):
 
Item
Name
2009
2010
   
Units
Unit Price/RMB
Units
Unit Price/RMB
1
250w
200
230-290
2000
220-280
2
350w
200
230-290
2000
220-280
3
600w
500
300-380
5000
290-370
4
800w
100
500-590
1000
480-580
5
Ancillary motor
200
260-320
5000
220-280
6
Total (in Ten thousand RMB )
1200
34-43
15000
390-495



 
 
 

--------------------------------------------------------------------------------

 
 
II. Contract Price
 
This Agreement is a non-fixed total purchase price agreement, Party A’s purchase
price includes fees for raw materials, processing, packing, delivering, and
possible insurance and intellectual property charge.
 
The purchase price should also cover the fees for subsequent service/after-sale
services/guarantees etc.
 
The actual purchase price shall be set forth in the purchase order to be
confirmed by Party A and Party B.  The determination of the price shall be based
on the common practice of the automobile industry, i.e. Party B’s gross margin
shall be within the range of 20-25%, with higher margin for smaller size of
order and lower margin for larger size of order.
 
Party A shall not be responsible for the fees incurred by and from
transportation workers, postage and ancillary materials, and the aforesaid fees
are included in the price agreed by both parties.
 
III.  Documents deemed to be Part of the Agreement
 
The following ancillary documents are deemed to be a part of this Agreement and
shall have the same legal effect as this Agreement. The ancillary documents
include, but not limited to, the following:
 
1. Purchase order and sales order confirmed by both Party A and Party B;
 
2. Design materials provided by Party A, if necessary;
 
3. Party B’s business license and necessary production permits;
 
4.  Certificate of conformity, warranty and maintenance certificate and invoice,
etc. to be provided by Party B;
 
5. Product acceptance certificate to be provided by Party A; and
 
6. Amendment to be executed by the Parties, if necessary.
 
IV.  Third Party Rights Warranty
 
Party B shall ensure that Party A will not be sued for breaching patent,
trademark, copyright and other propriety rights of any third party for using
Party A’s products and any part thereof.  Party B shall bear all liabilities
arising from such breach and reimburse any monetary damage incurred by Party A
therefrom.
 
V.  Product Warranty
 
The warranty period is 18 months commencing from the passing of product
inspection.
 
Party B shall ensure that the quality and specifications of the products meet
those set forth in the purchase orders.  If there is no specifications contained
in the purchase orders, Party B shall ensure that quality of Party B’s products
complies with the applicable national standard or industrial standards.
 
 
2

--------------------------------------------------------------------------------

 
 
Party B shall ensure that all the products are new and unused, and pass quality
inspection, and meet Party A’s request or the agreed standard set forth in the
Agreement.  Party B shall ensure that the products are fit for specified
purpose, and shall provide maintenance and repairing services at its own cost.
 
VI.  Packing
 
All products provided by Party B shall be packed in accordance with the
applicable national standard or sufficient for the protection of the products.
 
VII.  Delivery and Inspection
 
Party B shall deliver the products to Party A’s location and bear all delivery
costs; Party B shall bear all losses or damages of products prior to delivery.
 
Party A shall inspect the products within 15 days after the receipt of the
products and the inspection shall be conducted in accordance with the applicable
national, departmental, industrial or other enterprise standard.
 
VIII.  Settlement of Payment
 
First time payment: Party A shall pay the purchase price within two months after
passing of the product inspection and submission of agreed documents confirmed
by the proper officer of Party A’s accounting department, except that Party A
shall retain RMB 100,000 of the purchase price as quality warranty (which will
be returned to Party B upon performance of this Agreement is completed in
accordance with the terms of this Agreement)
 
Thereafter, Party B will pay the purchase price within two months after passing
of the product inspection and submission of agreed documents confirmed by the
proper officer of Party A’s accounting department.
 
IX.  Liability for Breach of Contract
 
If Party B fails to make timely delivery of all or part of the products, Party A
shall have the right to terminate the Agreement and refuse to make the payment
for the products. Party B shall pay a liquidated damage equal to 10% of the
purchase price for the products that were not delivered.
 
If the products delivered by Party B do not comply with the applicable laws,
regulations or standards set forth in this Agreement, Party B shall repair,
replace or return and bear the related costs.
 
Party B shall bear monetary damages suffered by Party A resulting from Party B’s
breach of this Agreement.
 
If Party B fails to deliver the products on time, Party B shall pay a liquidated
damage equal to 0.5% of the purchase price (calculated based on the purchase
price for the untimely delivered products) for each day of such delay and shall
bear losses incurred by Party A resulting from such breach.
 
 
3

--------------------------------------------------------------------------------

 
 
If, within 18 months of the quality warranty period, any product delivered by
Party B cannot reach the applicable quality standard set forth in this Agreement
after two repairs or exchanges, Party A shall have the right to return the
products and terminate this Agreement and Party B shall return the purchase
price and bear related monetary losses incurred by Party A resulted therefrom.
 
Party B shall not assign all or part of its obligations under this Agreement
without approval of Party A. In the event of such breach, Party B shall have the
right to terminate the Agreement and be entitled to a liquidated damage equal to
20% of the purchase price of this Agreement. Party B shall also bear other
monetary damages suffered by Party A resulting from such breach, if any.
 
If Party A fails to make timely payment of the purchase price, Party A shall pay
to Party B a liquidated damage equal to 0.5% of the unpaid purchase price for
each day of delay.
 
Party A shall bear all losses incurred by Party B resulting from its breach of
this Agreement by refusing to accept Party B’s products in accordance with this
Agreement.
 
Party B shall not terminate this Agreement without prior consent of Party A. If
Party B terminates the agreement in breach of the Agreement or fails to
performance its obligation hereunder which causes damage to Party A, Party A
shall be entitled to a liquidated damage equal to 30% of the purchase price.
Party B shall also bear other monetary damages suffered by Party A resulting
from such breach, if any.
 
X.  Confidentiality
 
All product design, sample and model provided by Party A shall be properties of
Party A. Party B shall keep such information confidential. If Party B uses
proprietary technology or information provided by Party A to make or sell
products to third party or provide such proprietary information to any third
party, Party B shall pay a liquidated damage no less than RMB 200,000 to Party A
and bear any related monetary damage resulting from such breach.
 
Party B shall properly keep and maintain the sample, model and product design
provided by Party A. If such sample, model or product design is destroyed or
damaged due to Party B’s fault, Party B shall be liable for related damage
suffered by Party A resulting from such breach.
 
XI.  Force Majeure
 
“Force Majeure” refers to any event, including, but not limited to, earthquake,
typhoon, flood, fire, and wars, etc., that is unforeseeable, the occurrence and
effect of which is unavoidable and insurmountable.
 
 
4

--------------------------------------------------------------------------------

 
 
The Party that suffers Force Majeure shall promptly inform the other party of
such event and provide details and relevant proof to the other party within 5
days after the occurrence of the event.
 
Shall a Party fail to perform this Agreement in full or in part as a result of
force majeure, such Party shall be exempted from all or some of its
responsibilities hereunder. If a Party fails to prove that its breach resulted
from Force Majeure, such breaching party shall bear the liabilities as set forth
in this Agreement.
 


 
XII.  Termination and Expiration
 
This Agreement can be terminated by one of the following ways:
 
(1) mutual agreement;
 
(2) force majeure;
 
(3) Party B explicitly states or proves in its action that it will not perform
or late perform its obligations;
 
(4) Party B’s other breaches causing failure to achieve the purpose of the
Agreement;
 
(5) Party B’s other illegal activities which adverse affect the performance of
this Agreement.
 
This Agreement becomes effective upon signing by all Parties and will expire
upon the expiration of the warranty.
 


 
Party A:
 
Authorized Signatory:/s/ Xiaoge Wang
 
Date: October 29, 2009
Party B:
 
Authorized Signatory:/s/ Hongmei Jin
 
Date: October 29, 2009
 



 
Party C (Witness):
 
/s/ Tianli Wang
 
Date: October 29, 2009
 

 
 
5

--------------------------------------------------------------------------------

 